                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

RAYMOND TIEDE,                            )
                                          )
                  Petitioner,             )
      v.                                  )                    Civil No. 3:19cv589-REP-EWH
                                          )
JEFFREY CRAWFORD, et al.,                 )
                                          )
                  Respondents.            )
__________________________________________)

                         REPLY IN SUPPORT OF
         RESPONSE TO PETITION FOR WRIT OF HABEAS CORPUS AND
     MEMORANDUM IN SUPPORT OF RENEWED MOTION TO DISMISS OR, IN THE
            ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT

        Respondents, by counsel, submit this Reply in Support of Response to Petition for Writ

of Habeas Corpus and Memorandum in Support of Respondents’ Renewed Motion to Dismiss

under Federal Rule of Civil Procedure 12(b)(6) (ECF No. 15) or, in the alternative, Renewed

Motion for Summary Judgment under Rule 56(c) (ECF No. 16) in response to Petitioner

Raymond Tiede’s Petition for a Writ of Habeas Corpus.

I.      Argument

        A.     Tiede Has Not “Personally Cooperated” Fully and Honestly with USCIS to
               Secure Travel Documents for His Removal

        Tiede argues that ICE “did not show [any] valid instance in which Mr. Tiede did not

personally cooperate with his removal,” and thus he has carried his burden to show there is no

significant likelihood of removal in the reasonably foreseeable future. Pet’r’s Opp’n (ECF No.

19) at 11. That is incorrect. The delay in Tiede’s removal is a result of his assertions that he is a

French citizen, despite repeated determinations by French authorities that he is not. Tiede also




                                                  1
previously refused to fill out an application for a French travel document. Declaration of Mark

Graham (“Graham Decl.”) ¶ 10, Ex. A (ECF No. 5-1) to Resp’ts’ Resp. to Pet. and Mem. in

Supp. Mot. to Dismiss and for Summ. J. The French Embassy has notified ICE that the birth

certificate Tiede submitted to establish his identity is fraudulent and cannot be used to prove

French citizenship. Graham Decl. ¶ 15. Even after an interview of Tiede was conducted and his

French passport submitted, the French Embassy again stated Tiede is not a French citizen and

that his documentation was fraudulent. Graham Decl. ¶¶ 19, 21, 23. Finally, after reviewing the

consular card Tiede submitted, French authorities stated that it was obtained on the basis of a

false birth certificate. Ex. A, Declaration of Paul Trump ¶ 9, Ex. A (ECF No. 17-1) to Resp’ts’

Resp. to Pet. and Mem. in Supp. Renewed Mot. to Dismiss and for Summ. J.

       Tiede has thus not fully and honestly cooperated with his removal because he has

continued to claim French citizenship despite the repeated refutation of this claim by French

authorities. “[W]hen an alien refuses to cooperate fully and honestly with officials to secure

travel documents from a foreign government, the alien cannot meet his or her burden to show

there is no significant likelihood of removal in the reasonably foreseeable future.” Lema v. I.N.S.,

341 F.3d 853, 856 (9th Cir. 2003). Tiede is thus incorrect that his Petition should be granted

because “nothing in the record suggests that ICE is now closer [to removal] than it was when” he

was first taken into custody and that “ICE has done nothing to pursue” his removal. Pet’r’s

Opp’n at 3, 9. Tiede’s continued assertion of French citizenship is the reason for the delay in his

removal and why he cannot meet his burden of demonstrating habeas relief is warranted. French

authorities’ representations to ICE repeatedly rejecting Tiede’s proffered French documentation

are also why, contrary to Tiede’s argument, there is in fact “doubt that Mr. Tiede is a French

citizen” and not merely “ICE speculation.” Pet’r’s Opp’n at 11. Tiede “could likely effectuate his




                                                 2
own removal (and free himself from detention) by providing the” necessary citizenship

information to ICE. Pelich v. I.N.S., 329 F.3d 1057, 1061 (9th Cir. 2003). “It naturally follows

that his detention is not destined to be indefinite. To the contrary, [Tiede’s] behavior places him

within that class of aliens properly detained pursuant to 8 U.S.C. § 1231(a)(1)(C).” Id. As in

Pelich, Lema, Kourouma, Vardanyan, and Diallo, the delay in Tiede’s removal is a result of his

insistence that he is a French citizen, a claim the French authorities have repeatedly found to be

fraudulent. See Resp’ts’ Resp. to Pet. and Mem. in Supp. Renewed Mot. to Dismiss and for

Summ. J. (ECF No. 17) at 15-18. Tiede’s Petition should thus be denied.

       B.        Tiede’s Potential Côte d’Ivoire Citizenship Is Not the “Only Reason ICE Is
                 Still Detaining” Tiede

       Tiede argues that his “so called attorney of record statement(s)” that Tiede is a citizen

and national of Côte d’Ivoire is “the only reason ICE is still detaining” him. Pet’r’s Opp’n at 4.

That is incorrect. Even assuming Tiede is not a citizen and national of Côte d’Ivoire, that is not

the reason he remains detained. Tiede instead remains detained because he continues to claim

French citizenship despite repeated determinations to the contrary by French authorities. Because

Tiede refuses to cooperate fully and honestly with ICE’s efforts to remove him, his Petition

should be denied. Lema, 341 F.3d at 857 (“We conclude that 8 U.S.C. § 1231(a)(1)(C),

interpreted mindful of the concerns underlying Zadvydas and Pelich, authorizes [ICE’s]

continued detention of a removable alien so long as the alien fails to cooperate fully and honestly

with officials to obtain travel documents.”).

II.    Conclusion

       For the foregoing reasons, this Court should deny Petitioner’s petition for a writ of

habeas corpus.




                                                 3
Dated: November 19, 2020         Respectfully submitted,

                                 G. ZACHARY TERWILLIGER
                                 UNITED STATES ATTORNEY

                           By:   /s/
                                 Jonathan T. Lucier
                                 VSB No. 81303
                                 Attorney for Respondents
                                 Office of the United States Attorney
                                 919 East Main Street, Suite 1900
                                 Richmond, Virginia 23219
                                 Telephone: (804) 819-5400
                                 Fax: (804) 771-2316
                                 Email: jonathan.lucier@usdoj.gov




                             4
                                CERTIFICATE OF SERVICE

        I certify that on November 19, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, and served the Petitioner, who is a non-ECF user, by depositing
a true copy of the same in the U.S. mail in a prepaid envelope addressed as follows.

       Raymond Tiede
       AXXXXXXXX
       Farmville Detention Center
       508 Waterworks Road
       Farmville, VA 23901




                                                     /s/
                                                     Jonathan T. Lucier
                                                     VSB No. 81303
                                                     Attorney for Respondents
                                                     Office of the United States Attorney
                                                     919 East Main Street, Suite 1900
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 819-5400
                                                     Fax: (804) 771-2316
                                                     Email: jonathan.lucier@usdoj.gov




                                                5
